               Case 2:20-cv-01127-AC Document 20 Filed 02/02/21 Page 1 of 1



 1   Law Offices of Hadley & Fraulob
     230 Fifth Street
 2
     Marysville, CA 95901
     (530) 743-4458
 3

 4
     JOSEPH C. FRAULOB – State Bar #194355
     Attorney for Plaintiff
 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11                                                        Civil Action No: 2:20-cv-01127-AC
     Brian Walter Gruetter II,
12                                                   STIPULATION AND ORDER FOR
                      Plaintiff,                     EXTENSION OF TIME TO FILE
13                                                   MOTION FOR SUMMARY JUDGMENT
     v.
14
     Commissioner of Social Security,
15
                      Defendant.
16
            IT IS HEREBY STIPULATED between the undersigned attorneys that Plaintiff is
17

18
     granted an extension of thirty days, through Monday, March 1, 2021, to file the Motion for

19   Summary Judgment.
20          IT IS HEREBY NOTED that this is plaintiff’s second extension requested.
21
     Dated: 01/29/21                                        / s / Joseph C. Fraulob
22                                                          Joseph C. Fraulob
                                                            Attorney for Plaintiff
23

24   Dated: 01/29/21                                        / s / Geralyn Gulseth
                                                            Geralyn Gulseth
25                                                          Special Assistant U.S. Attorney
                                                            Attorney for Defendant
26
     IT IS ORDERED.
27
     Date: 02/01/21
28




                                                    -1-
